-s internal_revenue_service national_office technical_advice_memorandum sept index uil no case mis no _ tam-109736-99 ce oom tts a - bs district_director taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend customer customer customer customer customer dollar_figureu dollar_figurev sw dollar_figurex sy dollar_figurez year year year year year issue a m o w h a m o m o b d w u w o w d o n u o f are amounts incurred by taxpayer for employee compensation and travel in connection with soliciting evaluating and negotiating five long-term service contracts currently deductible under sec_162 or are such amounts required to be capitalized under hos tam-109736-99 conclusion the amounts at issue should be capitalized because they result in the acquisition of an asset and provide significant long-term benefits facts taxpayer provides entered into several large ten year contracts with various customers to provide services taxpayer incurred approximately dollar_figureu for employee compensation services to clients during the years at issue taxpayer and travel costs in obtaining the five contracts at issue taxpayer obtains customers in two ways by solicitation or by direct contact from a prospective customer's request for a proposal an rfp in this case at least three of the contracts at issue resulted from rfps from the date of initial contact or receipt of an rfp taxpayer's employees work to build personal and business relationships with individuals who work for the prospective customer these informal meetings and relationship building meetings presentations and events continue throughout the solicitation evaluation and negotiation process and throughout the term of the client engagement when a customer submits an rfp taxpayer prepares a response which it believes will best meet the services that the customer desires rfp taxpayer attempts to convince the prospective customer that it to negotiate with taxpayer rather than any of the other companies responding to the same rfp once taxpayer and other companies submit bids the prospective customer will choose to continue discussions with one group or a single provider this is often referred to as the bid award date in the response to the is most desirable after the award date taxpayer continues its evaluation of the customer and provides greater detail on its solution and analysis of the customers’ issues during this time taxpayer develops a detailed solution for the prospective customer's issues as taxpayer and the client come closer to a mutual understanding legal personnel work on drafting the operative contract the contract is reviewed by the members of the team working with the client once all the details are worked out the contract is signed by both parties this case concerns the federal_income_tax treatment of amounts incurred for employee compensation and travel related to obtaining five contracts contracts at issue the contracts with customer sec_2 and are new contracts with existing clients the other three contracts are with new clients each contract had an initiai of the five ol tam-109736-99 term of years the following are details regarding the anticipated revenues and present status of the five contracts customer substantially_modified - a dollar_figurev contract signed in year the contract was renegotiated and customer - a dollar_figurew contract signed in year the contract provided for a substantial payment to taxpayer if the contract terminated early the contract was amended and the services provided by taxpayer have been substantially changed customer - a dollar_figurex contract signed in year the contract provided for a substantial payment to taxpayer if the contract terminated early the contract has not been amended customer - a dollar_figurey contract signed in year the contract provided for a substantial payment to taxpayer if the contract terminated early the contract was amended several times customer - a dollar_figurez contract signed in year the contract was terminated in june of year taxpayer agreed to provide services during a transition_period which ended in april of year in a settlement agreement reached in january of year although each contract was different the contracts generally provided that employees and use them taxpayer would hire the other party's to provide services to that other party generally the other party would agree to allow taxpayer to use its existing assets was actually sold to taxpayer as part of the services agreement in addition taxpayer was provided with office space by the other party and even in several cases assumed iease obligations on that space as part of the transaction in several cases the in performing those - _ law and analysis sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to qualify as an allowable deduction under sec_162 an item must be paid_or_incurred during the taxable_year be for carrying on any trade_or_business be an expense be a necessary expense and be an ordinary_expense 403_us_345 the term ordinary has been seen as a way to clarify the distinction often difficult between those expenses that are fo tam-109736-99 currently deductible and those that are in the nature of capital expenditures which if deductible at all must be amortized over the useful_life of the asset 383_us_687 sec_263 generally provides that no deduction shall be allowed for the cost of permanent improvements or betterments made to increase the value of any property sec_1_263_a_-2 clarifies that sec_263 requires the capitalization of costs incurred to acquire property having a useful_life substantially beyond the close of the taxable_year it creates or enhances a separate and distinct asset or if the an expenditure is capital if expenditure produces a significant long-term benefit see 503_us_79 lincoin sav loan ass'n while the mere tact that a taxpayer may receive some future benefit from an expenditure does not require capitalization a taxpayer's realization of benefits beyond the year in which the expenditure is incurred is an important factor in determining whether the expenditure is deductible in the year incurred or capitalized indopco pincite in this case the amounts incurred by taxpayer for employee compensation and travel in obtaining the five contracts at issue should be capitalized because taxpayer both acquires an asset the contract and receives a significant long-term benefit from those expenditures this is explained below and is followed by an analysis of taxpayer's contrary arguments i capitalization the expenditures at issue created taxpayer's long-term_contracts long-term_contracts are considered to be capital assets subject_to amortization and depreciation under sec_263 see lincoin sav loan ass'n 110_tc_349 and 20_tc_630 the court in stewart held that a contract which is expected to be income- in the nature of a capital_expenditure which must be producing over a series of years is amortized ratably over the fife of ihe asset or the period of the contract id pincite the five contracts at issue here are all for a ten year duration and for significant-monetary value although the contracts would not necessarily be profitable there is little doubt that the contracts were intended to produce a continuing economic benefit over a period of years the courts have held that it a profit 1st cir the court held that when looking to see whether expenditures are it was ordinary or capital one must look at the totality of the expenditure and see if made in anticipation of a continuing economic benefit over a period of years it makes no difference that some of the expenditures were poor investments see also lincoln sav loan ass'n is not necessary that the business realize for example in 349_f2d_515 gor tam-109736-99 the expenditures incurred by taxpayer should also be capitalized because they in particular the expenditures resulted in five result in a significant long-term benefit separate and distinct long-term_contracts each of which was expected to produce between dollar_figurex and dollar_figurey of revenue over its ten-year life accordingly the expenses at issue here should be capitalized under sec_263 see 90_f2d_814 4th cir 110_tc_402 lykes energy inc v commissioner tcmemo_1999_77 indeed in lykes energy the court required amounts that it characterized as promotional and selling activities to be capitalized where the direct object of the expenditures was obtaining new customers while the types of items at issue in lykes energy differ materially from those at issue in this case the court's willingness to capitalize amounts incurred for promotional and selling activities indicates that those amounts are not automatically deductible il taxpayer's arguments taxpayer contends that the costs incurred by it in connection with soliciting evaluating and negotiating five long-term_contracts are currently deductible under sec_162 taxpayer makes four main arguments in support of its contention that the costs incurred are deductible under sec_162 and not subject_to capitalization under sec_263 first taxpayer argues that the costs it incurred are selling_expenses and therefore deductible as ordinary and necessary business_expenses taxpayer then asserts that the costs incurred are regular and recurring and as such should be deducted currently in addition taxpayer contends that the legislative_history to sec_197 supports allowing a current deduction finally taxpayer believes that the amounts at issue should be currently deductible as investigatory expenses a selling_expenses taxpayer contends that the costs incurred in obtaining the five contracts are selling_expenses and as such deductible under sec_1_162-1 which indicates that selling_expenses generally are business_expenses see revrul_92_80 1992_2_cb_57 because the term selling expense is not defined in the regulations under sec_162 taxpayer looks to sec_1 d iii a which includes bidding expenses in its definition of selling_expenses ' accordingly taxpayer reasons that bidding costs are deductible selling costs taxpayer also relies on rjr nabisco v commissioner tcmemo_1998_252 in that case the court held that advertising expenses were deductible under sec_1_162-1 notwithstanding the decision in indopco taxpayer asserts that since the regulation under sec_162 refers to both advertising and selling_expenses and that selling_expenses by the definition found in sec_1 d iii a ' sec_1 provides rules for accounting for long term contracts l107 tam-109736-99 include bidding expenses the result reached in rjr should be applied here a current deduction should be allowed we are not persuaded by taxpayer's argument because the regulations under sec_451 do not address the timing of deductions under sec_162 and sec_263 present case does not involve the completed_contract_method of accounting further under sec_1 d ii s bidding expenses_incurred in the successful solicitation of life of the contract an extended period long-term_contract must be capitalized over the thus it is clear that amounts expended in bidding on contracts are not per se deductible see lykes energy amounts incurred for promotional and selling activities required to be capitalized in addition the b recurring expenditures taxpayer argues that a current deduction should be allowed for the amounts at issue because capitalization will do little to alter taxpayer's total salary and related expenses and thus would do little to improve the clear reflection of taxpayer's income this reasoning is based on the recurring nature of the amounts at issue taxpayer asserts that each year after the first few years of capitalization the amortization deductions will approximate the amount that would be deductible if a current deduction were allowed contrary to taxpayer's assertions the recurring nature of the amounts at issue does not require allowing a current deduction in this case rejected a similar argument in pnc bancorp in that case the court stated indeed the tax_court petitioner failed to cite nor do we find any authority which stands for the proposition that expenses_incurred in the creation of separate and distinct assets are currently deductible if such expenses are incurred regularly accordingly the fact that the banks incurred expenditures on a recurring basis does not ensure their characterization as ordinary if they are incurred in the creation of a separate and distinct asset see 305_us_79 denying deduction for commissions even though they were regular and recurring expenses in the taxpayer's business of buying and selling securities t c pincite as aresult the court required the taxpayer in pnc bancorp to capitalize its loan origination costs because the expenditures in this case resulted in the creation of assets - ten-year contracts - they are appropriately capitalized under sec_263 even though taxpayer regularly incurs such expenditures taxpayer contends that the tax court's decision in pnc bancorp is inapplicable to the costs at issue in this case because loan origination expenses are substantially a1 tam-109736-99 different from the costs to obtain service contracts taxpayer asserts that the once the loan is made the bank has fulfilled its obligation with respect to the loan contract and that no other services are required by the bank other then processing the principal and interest payments taxpayer is of the opinion that a separate and distinct asset has not been created because it must perform substantial services in order to earn the revenues provided for in the contracts this distinction is not persuasive because the court in fmr corp heid that expenditures incurred in the creation of mutual_fund management contracts provided the taxpayer with significant ong-term benefits and did not qualify for a deduction under sec_162 under the facts in fmr corp the taxpayer had to perform substantial services over the life of each contract therefore the facts that future services must be performed does not cause an expenditure to be deductible under sec_162 see also lykes energy amounts incurred to obtain new customers required to be capitalized taxpayer required to provide future utility_services cc self-created intangibles taxpayer states that the contracts in question are self-created_intangible assets and that the costs incurred to create them are currently deductible in support of this assertion taxpayer relies on the legislative_history to sec_197 which indicates that the costs of creating intangibles such as customer lists or goodwill are generally currently deductible joint_committee on taxation present law and proposals relating to the federal_income_tax treatment of the costs of acquiring goodwill and certain other intangibles 102d cong 2d sess see also joint_committee on taxation technical explanation of the tax simplification act of 103d cong 1st sess this argument is not persuasive because there is nothing tn the legistative history to sec_197 that indicates a congressional desire to change the treatment of costs incurred to acquire or create assets capitalizable under lincoln sav loan ass'n and 418_us_1 further the amounts at issue in this case are appropriately capitalized as they are attributable to specific identifiable contractual assets-and not to customer lists or goodwill see fmr corp costs of creating a mutual_fund and related management_contract required to be capitalized pnc bancorp costs of originating loans required to be capitalized such costs were then and remain now d investigatory costs taxpayer contends that if the service finds that the expenditures incurred by taxpayer to obtain the five long-term_contracts are capital the service should allow a deduction under sec_162 for the costs incurred prior to the bid award date taxpayer's opinion that if there is any date prior to the date the contract is signed that it is ail tam-109736-93 establishes a benchmark by which to characterize costs incurred before that date as being too preliminary to be associated with a particular contract it date is the bid award taxpayer's argument is not convincing because costs are appropriately capitalized as part of a transaction before the parties are legally bound for example in norwest corp v commissioner t c no the taxpayer argued that costs incurred in investigating the expansion of a business could be deducted currently where the costs were incurred before the time the taxpayer formally decided to proceed with the transaction the tax_court rejected this argument noting that the fact that preparatory costs were incurred before the formal decision to proceed with the transaction does not change the fact that the costs were related to a capital_transaction caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent affe
